Citation Nr: 1646012	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-06 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Air Force from October 1963 until October 1967.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction currently resides with the RO in New Orleans, Louisiana.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  For the reasons set forth below, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, remand is required to obtain a VA medical opinion regarding the etiology of the Veteran's hypertension.  To date, no such opinion has been obtained.

The Veteran seeks service connection for hypertension, initially asserted as etiologically related to in-service exposure to herbicides.  He has currently diagnosed hypertension, had service in the Republic of Vietnam, and is already service-connected for diseases presumptively related to herbicide exposure.  Thus, exposure to herbicides is established.  Veterans exposed to herbicide agents are not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability that is not included on the presumptive list of associated diseases in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).  A July 2015 statement from the Veteran's representative attributed the Veteran's hypertension to stressful events that he experienced while he was stationed in Vietnam.  Without a VA examination, the Board finds that there is simply not enough evidence to decide the claim appropriately.  Thus, a medical opinion is necessary to address the question of whether the Veteran's hypertension was caused or aggravated by reported in-service stressful events and/or in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Shreveport VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment (since November 9, 2016).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination(s) to determine the etiology of the Veteran's hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by the Veteran's military service, to include in-service exposure to herbicides and/or to reported in-service stressful events.  A finding that hypertension is unrelated to herbicide exposure based solely on the rationale that hypertension is not listed among the presumptive list of associated diseases at 38 C.F.R. § 3.309 (e) will be inadequate.

3.  Thereafter, the issue of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure, should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

